Citation Nr: 1229254	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  04-07 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the shoulders and knees, to include as due to ionizing radiation.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as due to ionizing radiation.  

3.  Entitlement to service connection for degenerative changes status post lumbar laminectomy, to include as due to ionizing radiation.

4.  Entitlement to service connection for sleep apnea, to include as due to ionizing radiation.  

5.  Entitlement to service connection for a thyroid disorder, to include as due to ionizing radiation.  

6.  Entitlement to service connection for an unspecified brain disorder, to include as due to ionizing radiation.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2007, the Board in pertinent part denied entitlement to service connection for degenerative arthritis of the shoulders, elbows, hands, and knees, degenerative disc disease of the cervical spine, degenerative changes status post lumbar laminectomy, peripheral neuropathy of all extremities, a bladder disorder, migraine headaches, and a psychiatric disorder other than posttraumatic stress disorder (PTSD).  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2009 Memorandum Decision, the Court vacated that part of the Board's decision denying service connection for degenerative arthritis of the shoulders and knees, degenerative disc disease of the cervical spine, and degenerative changes of the lumbar spine.  The denial of entitlement to service connection for the remaining issues was affirmed.  

In August 2009, the Board remanded the appeal for additional development.  The Board also remanded the issues of entitlement to service connection for sleep apnea, a thyroid disorder, and an unspecified brain disorder so that a statement of the case could be issued.  In October 2009, VA furnished a statement of the case and the Veteran subsequently perfected an appeal of these issues.

In November 2010, the Board remanded the listed issues to allow for the initial consideration of additional evidence by the RO and to schedule the Veteran for a hearing.  In May 2012, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Information contained in the Social Security records indicates that the Veteran sustained an on-the-job low back injury in August 1997 while working for a private employer and that he filed a workers' compensation claim.  Records pertaining to this claim may be relevant to determining the etiology of current low back disability.  As such, these records should be requested.  38 C.F.R. § 3.159(c)(1) (2011).  

The Veteran contends that as his unit's armorer, he was exposed to uranium and now suffers various disabilities related to in-service radiation exposure.  More specifically, he claims that in the process of carrying out his duties, he was confined to a small, unventilated room for extended periods of time while working on weapons, the sights of which had been treated with radioactive material.  At the Travel Board hearing, the Veteran reported that he worked 7 days a week, for 18 hours a day, with no ventilation in the arms room.  He testified that he was not provided a dosimetry badge.  

Evidence of record does not show that the Veteran participated in a radiation risk activity as defined by regulation and consideration of service connection on a presumptive basis for diseases specific to radiation exposed veterans is not warranted.  See 38 C.F.R. § 3.309(d) (2011).  

The specific requirements for adjudicating claims for service connection based on exposure to ionizing radiation are found in 38 C.F.R. § 3.311.  When it is determined that a veteran was exposed to ionizing radiation, subsequently developed a radiogenic disease, and such disease first became manifest during the applicable period, the claim will be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1) (2011).  When a claim is forwarded for review pursuant to paragraph (b)(1), the Under Secretary for Benefits shall consider the claim with reference to the factors specified in paragraph (e) of this section and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period, and it is contended the disease is a result of ionizing radiation exposure during service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).  In a claim based on occupational exposure to ionizing radiation, a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) if maintained, service medical records, and other records which may contain information pertaining to the radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

In June 2002, VA requested records of exposure to radiation, to include any DD Form 1141.  Response received indicates that the document or information was not a matter of record.

In the January 2009 Memorandum Decision, the Court noted that VA attempted to develop evidence regarding in-service radiation exposure, but there was "no evidence concerning the more basic point of whether he even theoretically could have been so exposed."  The Court then took "judicial notice of the fact that some rifles use tritium, a radioactive isotope of hydrogen, in their front sights."  

In the August 2009 remand, the Board concluded that the Veteran served as his unit's armorer during the period in question.  The Board directed that the matter be submitted to the Defense Threat Reduction Agency (DTRA) or other appropriate agency to confirm whether the Veteran's occupation as armorer over the period from May 1979 to June 1980 resulted in exposure to measurable radiation as a result of his working in close proximity to radiation-contaminated weapons, including the gun sights of M-16 rifles.  

A November 2009 response from the Army Dosimetry Center indicates that they were unable to locate any records for the Veteran.  

In June 2010, the representative argued that the question regarding whether the Veteran was exposed to a measurable amount of radiation in the course of his duties as an armorer was not answered and therefore, the Board's remand directive was not followed.  

As discussed, VA has been unable to obtain records affirmatively documenting that the Veteran was exposed to radiation during service.  Considering the Court's findings, however, the Board concedes possible radiation exposure.  The level of any such exposure remains unknown and attempts should be made to obtain a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii).

The disabilities claimed by the Veteran are not listed as radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  Notwithstanding, if a claim is based on a disease other than one of those listed in paragraph (b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

A March 2010 statement from Dr. W.L. indicates that the Veteran has very advanced and progressive degenerative disc and joint disease.  The physician further stated:

This situation, in combination with multiple other health complications, exists without apparent family/genetic pre-tendencies.  With his military history of uncontrolled exposure to armaments (including uranium) as Chief Weapons Officer in the European Theater in the 1970's, I believe his disabilities were caused by radioactive exposure at that time.

A May 2012 statement from Dr. W.L. indicates that the Veteran suffers from a wide range of multiple organ system dysfunctions complicated by severe chronic pain.  He stated that the Veteran's exposure to nuclear radiation was a logical explanation for his disabilities and the most likely explanation.  He believed that the Veteran "was repeatedly exposed of excessive, low yet indiscriminatingly destructive amounts of radioactivity and that this is the primary cause of his crippling, multisystem illnesses."  

The Board acknowledges the Memorandum Decision wherein the Court stated that the only method for consideration was direct service connection under 38 C.F.R. § 3.303.  The recently submitted medical statements, however, suggest a relationship between the Veteran's claimed disabilities and in-service radiation exposure, and are arguably competent medical evidence that the claimed conditions are radiogenic diseases under 38 C.F.R. § 3.311.  

Finally, the Board notes that a supplemental statement of the case was not furnished as directed in the November 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  Thus, on reajudication, all evidence received since the December 2009 supplemental statement of the case should be addressed.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request records from the Florida Division of Workers' Compensation pertaining to the Veteran's August 1997 on-the-job low back injury.  If an authorization is needed from the claimant it should be requested.  All responses or records received should be associated with the claims folder or Virtual VA eFolder.  

2.  The AMC/RO should develop the Veteran's claim pursuant to the provisions of 38 C.F.R. § 3.311.  Specifically, the case should be forwarded to the VA Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  In this regard, the Under Secretary should be advised that the Board concedes the Veteran was an armorer and that the Court took judicial notice of the fact that some rifles use tritium, a radioactive isotope of hygdrogen, in their front sights.  Thereafter, the case should be referred to the VA Under Secretary for Benefits for further consideration.  

3.  Upon completion of the requested development, and any additional development deemed appropriate, the AMC/RO should readjudicate the appeal issues.  All applicable laws and regulations, as well as all evidence added to the record since the December 2009 supplemental statement of the case should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


